         Case 1:20-cv-02262-EGS Document 92-3 Filed 11/02/20 Page 1 of 19


                                                         Processing
                                        Processing       Score:          Processing Score:
                                        Score: Inbound Outbound          Outbound Non-Ballot
Date         Area            District   Ballot           Ballot          Election Mail
10/24/2020   Nation                               94.73%          94.12%                 95.99%
10/26/2020   Nation                               93.40%          95.32%                 57.15%
10/27/2020   Nation                               94.81%          91.51%                 34.71%
10/28/2020   Nation                               97.05%          97.02%                 76.71%
10/29/2020   Nation                               95.01%          94.68%                 75.66%
10/30/2020   Nation                               93.05%          90.89%                 70.34%
10/31/2020   Nation                               90.76%          85.58%                 67.64%

10/24/2020   Capital Metro                       88.75%          51.83%                 75.28%
10/24/2020   Eastern                             91.39%          98.33%                 75.34%
10/24/2020   Great Lakes                         88.55%          71.41%                 94.70%
10/24/2020   Northeast                           95.16%          99.10%                 95.90%
10/24/2020   Pacific                             98.28%          96.09%                 99.88%
10/24/2020   Southern                            93.72%          57.60%                 95.46%
10/24/2020   Western                             95.01%          78.31%                 98.86%
10/26/2020   Capital Metro                       89.52%          85.09%                 54.16%
10/26/2020   Eastern                             90.72%          98.45%                 12.26%
10/26/2020   Great Lakes                         88.39%          77.52%                 97.72%
10/26/2020   Northeast                           95.83%          97.47%                 49.85%
10/26/2020   Pacific                             97.24%          93.97%                 95.93%
10/26/2020   Southern                            90.71%          68.14%                 84.79%
10/26/2020   Western                             93.37%          80.40%                 97.65%
10/27/2020   Capital Metro                       74.40%          65.38%                 46.78%
10/27/2020   Eastern                             92.25%          92.09%                  2.59%
10/27/2020   Great Lakes                         78.82%          11.72%                 32.78%
10/27/2020   Northeast                           95.04%          99.92%                 60.95%
10/27/2020   Pacific                             98.84%          64.21%                 88.67%
10/27/2020   Southern                            92.96%          85.78%                 78.74%
10/27/2020   Western                             95.78%          28.38%                 55.46%
10/28/2020   Capital Metro                       93.91%          52.31%                 82.33%
10/28/2020   Eastern                             95.30%          96.77%                 11.15%
10/28/2020   Great Lakes                         94.19%          15.45%                 96.88%
10/28/2020   Northeast                           97.26%          99.33%                 19.01%
10/28/2020   Pacific                             99.18%          96.22%                 89.83%
10/28/2020   Southern                            95.04%          85.18%                 94.10%
10/28/2020   Western                             97.23%          81.80%                 48.01%
10/29/2020   Capital Metro                       90.67%          34.51%                 74.22%
10/29/2020   Eastern                             88.18%          99.57%                  5.87%
10/29/2020   Great Lakes                         92.80%          95.47%                 95.67%
10/29/2020   Northeast                           95.78%          86.17%                 72.94%
10/29/2020   Pacific                             98.40%          96.13%                 76.63%
10/29/2020   Southern                            96.57%          53.53%                 92.90%
10/29/2020   Western                             96.04%          88.82%                 77.75%
          Case 1:20-cv-02262-EGS Document 92-3 Filed 11/02/20 Page 2 of 19


                                                                 Processing
                                                Processing       Score:          Processing Score:
                                                Score: Inbound Outbound          Outbound Non-Ballot
Date         Area            District           Ballot           Ballot          Election Mail
10/30/2020   Capital Metro                                86.32%           3.60%                 70.69%
10/30/2020   Eastern                                      88.22%          75.92%                 52.08%
10/30/2020   Great Lakes                                  86.93%          83.66%                 54.75%
10/30/2020   Northeast                                    94.47%          95.64%                 96.66%
10/30/2020   Pacific                                      97.98%          97.74%                 80.88%
10/30/2020   Southern                                     89.06%          88.00%                 87.03%
10/30/2020   Western                                      93.40%          88.86%                 83.54%
10/31/2020   Capital Metro                                79.47%           5.22%                 68.21%
10/31/2020   Eastern                                      84.65%          95.86%                 38.86%
10/31/2020   Great Lakes                                  85.81%          73.80%                 79.89%
10/31/2020   Northeast                                    93.52%          94.30%                 89.12%
10/31/2020   Pacific                                      97.54%          98.35%                 71.81%
10/31/2020   Southern                                     86.25%          20.53%                 79.58%
10/31/2020   Western                                      89.71%          49.53%                 77.89%

10/24/2020 Capital Metro     Atlanta                     84.88%           1.75%                 24.40%
10/24/2020 Capital Metro     Baltimore                   84.21%          96.86%                 70.58%
10/24/2020 Capital Metro     Capital                     92.99%          49.43%                 91.03%
                             Greater S
10/24/2020 Capital Metro     Carolina                    92.25%          36.84%                 12.54%

10/24/2020 Capital Metro     Greensboro                  83.60%          97.34%                 89.51%

10/24/2020 Capital Metro     Mid-Carolinas               90.56%          91.14%                 61.97%

10/24/2020 Capital Metro     Norther Virginia            91.55%          44.44%                 95.03%
10/24/2020 Capital Metro     Richmond                    92.46%          84.75%                 92.25%

10/24/2020 Eastern           Appalachian                 58.85%          68.57%                 68.22%

                             Central
10/24/2020 Eastern           Pennsylvania                78.46%           1.33%                  0.77%

10/24/2020 Eastern           Kentuckiana                 37.55%          61.11%                 99.89%

10/24/2020 Eastern           Norther Ohio                91.84%           4.84%                 71.23%

10/24/2020 Eastern           Ohio Valley                 95.08%          95.08%                 89.40%
                             Philadelphia
10/24/2020 Eastern           Metropo                     91.55%          39.90%                  4.69%

10/24/2020 Eastern           South Jersey                95.54%          99.97%                 47.19%
10/24/2020 Eastern           Tennessee                   88.72%          39.52%                 12.64%
           Case 1:20-cv-02262-EGS Document 92-3 Filed 11/02/20 Page 3 of 19


                                                                Processing
                                              Processing        Score:           Processing Score:
                                              Score: Inbound    Outbound         Outbound Non-Ballot
Date         Area          District           Ballot            Ballot           Election Mail
                           Western New
10/24/2020 Eastern         York                        96.20%           57.14%                 23.81%

                           Western
10/24/2020 Eastern         Pennsylvania                98.08%           98.13%                 36.03%

10/24/2020   Great Lakes   Central Illinois            89.89%            2.76%                 99.08%
10/24/2020   Great Lakes   Chicago                     90.71%           81.36%                 10.30%
10/24/2020   Great Lakes   Detroit                     74.05%           80.12%                  0.09%
10/24/2020   Great Lakes   Gateway                     93.45%           83.94%                 99.99%

10/24/2020 Great Lakes     Greater Indiana             72.41%           78.40%                 96.32%

10/24/2020   Great Lakes   Greater Michigan            91.66%           83.59%                 97.25%
10/24/2020   Great Lakes   Lakeland                    81.73%           27.10%                 99.09%
10/24/2020   Northeast     Albany                      95.19%           66.67%                 79.41%
10/24/2020   Northeast     Caribbean                   99.63%          100.00%                 80.00%
                           Connecticut
10/24/2020 Northeast       Valley                      95.55%           98.84%                 79.42%

10/24/2020 Northeast       Greater Boston              96.03%           87.07%                 99.45%

10/24/2020 Northeast       Long Island                 96.61%           83.33%                 92.47%
10/24/2020 Northeast       New York                    91.15%           90.57%                 34.88%

                           Northern New
10/24/2020 Northeast       England                     76.56%           81.82%                 98.93%

                           Northern New
10/24/2020 Northeast       Jersey                      96.50%           99.58%                 99.85%
10/24/2020 Northeast       Triboro                     83.10%           73.61%                 11.38%

10/24/2020 Northeast       Westchester                 92.76%           81.25%                 93.98%
10/24/2020 Pacific         Bay-Valley                  98.43%           21.60%                 91.10%
10/24/2020 Pacific         Honolulu                    97.22%           32.31%                 62.24%

10/24/2020 Pacific         Los Angeles                 98.59%           79.89%                 99.89%

10/24/2020 Pacific         Sacramento                  96.75%           81.39%                 97.92%
10/24/2020 Pacific         San Diego                   98.84%           99.70%                 98.30%

10/24/2020 Pacific         San Francisco               98.32%           40.48%                 98.31%
10/24/2020 Pacific         Santa Ana                   99.02%           96.62%                 99.97%
          Case 1:20-cv-02262-EGS Document 92-3 Filed 11/02/20 Page 4 of 19


                                                                Processing
                                              Processing        Score:           Processing Score:
                                              Score: Inbound    Outbound         Outbound Non-Ballot
Date         Area            District         Ballot            Ballot           Election Mail

10/24/2020   Pacific         Sierra Coastal            98.49%           99.29%                 99.99%
10/24/2020   Southern        Alabama                   65.65%           34.55%                 51.72%
10/24/2020   Southern        Arkansas                  91.46%           45.16%                 69.23%
10/24/2020   Southern        Dallas                    94.59%           69.57%                 36.03%
10/24/2020   Southern        Ft. Worth                 90.04%           97.38%                 31.22%

10/24/2020   Southern        Gulf Atlantic             90.81%            3.61%                 99.10%
10/24/2020   Southern        Houston                   84.64%           19.51%                  5.62%
10/24/2020   Southern        Louisiana                 77.18%           32.00%                  8.05%
10/24/2020   Southern        Mississippi               85.50%           36.84%                  9.85%
10/24/2020   Southern        Oklahoma                  75.32%           70.00%                 99.94%
10/24/2020   Southern        Rio Grande                91.09%           55.56%                 99.55%

10/24/2020   Southern        South Florida             92.91%           22.63%                 52.01%
10/24/2020   Southern        Suncoast                  96.63%           60.56%                 85.74%
10/24/2020   Western         Alaska                    79.59%           36.00%                 64.41%
10/24/2020   Western         Arizona                   97.56%           79.08%                 99.86%

10/24/2020 Western           Central Plains            96.72%           68.57%                 99.99%
                             Colorado/Wyomi
10/24/2020 Western           ng                        69.95%           66.44%                 91.90%
10/24/2020 Western           Dakotas                   96.23%           29.63%                 99.75%
10/24/2020 Western           Hawkeye                   95.25%           47.73%                 99.46%

10/24/2020 Western           Mid-Americas              93.80%           69.09%                 99.99%

10/24/2020 Western           Nevada Sierra             97.86%           67.98%                 99.78%
10/24/2020 Western           Northland                 97.30%           15.76%                 96.61%
10/24/2020 Western           Portland                  92.49%           14.55%                 62.20%

10/24/2020   Western         Salt Lake City            98.78%           96.65%                 94.79%
10/24/2020   Western         Seattle                   97.76%            6.10%                 32.89%
10/26/2020   Capital Metro   Atlanta                   89.45%            1.66%                 42.22%
10/26/2020   Capital Metro   Baltimore                 91.27%           90.56%                 38.16%
10/26/2020   Capital Metro   Capital                   93.21%           99.74%                 89.46%
                             Greater S
10/26/2020 Capital Metro     Carolina                  87.10%           56.44%                 83.47%

10/26/2020 Capital Metro     Greensboro                82.71%           97.49%                 74.90%

10/26/2020 Capital Metro     Mid-Carolinas             86.12%           97.46%                 35.11%
          Case 1:20-cv-02262-EGS Document 92-3 Filed 11/02/20 Page 5 of 19


                                                                Processing
                                              Processing        Score:           Processing Score:
                                              Score: Inbound    Outbound         Outbound Non-Ballot
Date         Area          District           Ballot            Ballot           Election Mail

10/26/2020 Capital Metro   Norther Virginia            93.50%           85.62%                 77.21%
10/26/2020 Capital Metro   Richmond                    91.18%           34.64%                 96.83%

10/26/2020 Eastern         Appalachian                 74.91%           66.67%                 96.71%

                           Central
10/26/2020 Eastern         Pennsylvania                78.76%            7.65%                  1.61%

10/26/2020 Eastern         Kentuckiana                 64.55%           78.38%                 99.77%

10/26/2020 Eastern         Norther Ohio                92.64%           35.79%                 40.15%

10/26/2020 Eastern         Ohio Valley                 94.80%           22.15%                 52.91%
                           Philadelphia
10/26/2020 Eastern         Metropo                     93.02%           95.05%                  0.07%

10/26/2020 Eastern         South Jersey                90.88%           99.96%                  3.26%
10/26/2020 Eastern         Tennessee                   92.82%           79.06%                 96.78%
                           Western New
10/26/2020 Eastern         York                        96.60%           95.74%                 84.23%

                           Western
10/26/2020 Eastern         Pennsylvania                97.26%           25.27%                 83.43%

10/26/2020   Great Lakes   Central Illinois            94.36%           78.18%                 99.80%
10/26/2020   Great Lakes   Chicago                     87.64%           76.81%                 79.30%
10/26/2020   Great Lakes   Detroit                     73.65%           47.37%                 24.35%
10/26/2020   Great Lakes   Gateway                     93.18%           98.79%                 99.90%

10/26/2020 Great Lakes     Greater Indiana             79.73%           92.38%                 94.74%

10/26/2020   Great Lakes   Greater Michigan            87.30%            7.26%                 99.88%
10/26/2020   Great Lakes   Lakeland                    87.44%           12.82%                 90.89%
10/26/2020   Northeast     Albany                      96.32%           93.33%                 64.83%
10/26/2020   Northeast     Caribbean                   98.67%           32.26%                 98.67%
                           Connecticut
10/26/2020 Northeast       Valley                      94.79%           98.08%                 76.79%

10/26/2020 Northeast       Greater Boston              96.96%           88.06%                 78.30%

10/26/2020 Northeast       Long Island                 96.02%           90.48%                 77.86%
10/26/2020 Northeast       New York                    96.48%           94.10%                 27.30%
           Case 1:20-cv-02262-EGS Document 92-3 Filed 11/02/20 Page 6 of 19


                                                           Processing
                                         Processing        Score:           Processing Score:
                                         Score: Inbound    Outbound         Outbound Non-Ballot
Date         Area       District         Ballot            Ballot           Election Mail

                        Northern New
10/26/2020 Northeast    England                   84.41%           91.49%                 94.40%

                        Northern New
10/26/2020 Northeast    Jersey                    96.76%           97.49%                 11.17%
10/26/2020 Northeast    Triboro                   89.12%           94.01%                 14.31%

10/26/2020 Northeast    Westchester               94.53%           97.14%                 80.16%
10/26/2020 Pacific      Bay-Valley                96.85%           43.23%                 98.02%
10/26/2020 Pacific      Honolulu                  94.72%           63.16%                 99.49%

10/26/2020 Pacific      Los Angeles               96.39%           73.38%                 92.45%

10/26/2020 Pacific      Sacramento                97.07%           95.69%                 82.16%
10/26/2020 Pacific      San Diego                 98.07%           81.85%                 99.34%

10/26/2020 Pacific      San Francisco             97.82%           77.97%                 99.54%
10/26/2020 Pacific      Santa Ana                 97.65%           98.78%                 99.34%

10/26/2020   Pacific    Sierra Coastal            97.96%           87.07%                 94.81%
10/26/2020   Southern   Alabama                   74.19%           58.06%                 85.35%
10/26/2020   Southern   Arkansas                  91.95%           87.50%                 98.28%
10/26/2020   Southern   Dallas                    91.98%           84.76%                 85.99%
10/26/2020   Southern   Ft. Worth                 88.68%           15.02%                 47.56%

10/26/2020   Southern   Gulf Atlantic             85.83%           10.24%                 27.46%
10/26/2020   Southern   Houston                   90.23%           84.27%                 97.45%
10/26/2020   Southern   Louisiana                 74.03%           55.88%                 98.33%
10/26/2020   Southern   Mississippi               73.93%           67.44%                 82.13%
10/26/2020   Southern   Oklahoma                  77.92%           89.74%                 99.74%
10/26/2020   Southern   Rio Grande                87.71%           85.09%                 92.88%

10/26/2020   Southern   South Florida             90.40%           80.00%                 87.21%
10/26/2020   Southern   Suncoast                  94.38%           72.17%                 92.89%
10/26/2020   Western    Alaska                    82.54%           62.50%                 66.67%
10/26/2020   Western    Arizona                   97.90%           83.69%                 92.14%

10/26/2020 Western      Central Plains            90.81%           28.49%                 99.69%
                        Colorado/Wyomi
10/26/2020 Western      ng                        61.44%           48.03%                 67.95%
10/26/2020 Western      Dakotas                   94.98%           55.74%                 93.51%
10/26/2020 Western      Hawkeye                   97.57%           81.36%                 99.83%
          Case 1:20-cv-02262-EGS Document 92-3 Filed 11/02/20 Page 7 of 19


                                                                  Processing
                                                Processing        Score:           Processing Score:
                                                Score: Inbound    Outbound         Outbound Non-Ballot
Date         Area            District           Ballot            Ballot           Election Mail

10/26/2020 Western           Mid-Americas                86.66%           81.65%                 99.88%

10/26/2020 Western           Nevada Sierra               87.15%           60.98%                 98.58%
10/26/2020 Western           Northland                   92.23%           85.44%                 97.58%
10/26/2020 Western           Portland                    97.24%           60.69%                 62.19%

10/26/2020   Western         Salt Lake City              97.83%           89.11%                 94.56%
10/26/2020   Western         Seattle                     96.27%           12.79%                 97.18%
10/27/2020   Capital Metro   Atlanta                     39.69%            0.37%                  9.44%
10/27/2020   Capital Metro   Baltimore                   85.08%           66.10%                  2.62%
10/27/2020   Capital Metro   Capital                     88.95%           99.95%                 11.05%
                             Greater S
10/27/2020 Capital Metro     Carolina                    79.98%           64.15%                 11.31%

10/27/2020 Capital Metro     Greensboro                  75.50%           98.44%                 43.03%

10/27/2020 Capital Metro     Mid-Carolinas               70.50%           88.68%                 77.13%

10/27/2020 Capital Metro     Norther Virginia            60.74%           60.71%                 83.14%
10/27/2020 Capital Metro     Richmond                    82.57%           86.02%                 88.61%

10/27/2020 Eastern           Appalachian                 49.50%           36.23%                 44.44%

                             Central
10/27/2020 Eastern           Pennsylvania                56.21%           21.86%                  1.79%

10/27/2020 Eastern           Kentuckiana                 55.59%            8.51%                 86.97%

10/27/2020 Eastern           Norther Ohio                91.43%            3.80%                  0.34%

10/27/2020 Eastern           Ohio Valley                 94.82%           34.43%                 26.86%
                             Philadelphia
10/27/2020 Eastern           Metropo                     96.07%           85.81%                  0.00%

10/27/2020 Eastern           South Jersey                96.71%           99.76%                  0.12%
10/27/2020 Eastern           Tennessee                   91.97%           55.56%                 72.36%
                             Western New
10/27/2020 Eastern           York                        98.19%           94.34%                 77.42%

                             Western
10/27/2020 Eastern           Pennsylvania                97.25%           97.42%                 95.14%
           Case 1:20-cv-02262-EGS Document 92-3 Filed 11/02/20 Page 8 of 19


                                                                Processing
                                              Processing        Score:           Processing Score:
                                              Score: Inbound    Outbound         Outbound Non-Ballot
Date         Area          District           Ballot            Ballot           Election Mail

10/27/2020   Great Lakes   Central Illinois            85.03%            7.26%                 98.67%
10/27/2020   Great Lakes   Chicago                     90.05%           64.44%                 16.53%
10/27/2020   Great Lakes   Detroit                     48.66%           32.14%                  0.80%
10/27/2020   Great Lakes   Gateway                     80.01%           38.89%                 22.88%

10/27/2020 Great Lakes     Greater Indiana             40.71%           62.50%                 14.44%

10/27/2020   Great Lakes   Greater Michigan            55.00%            0.86%                  0.10%
10/27/2020   Great Lakes   Lakeland                    52.93%           82.50%                  3.47%
10/27/2020   Northeast     Albany                      82.34%           50.00%                 47.37%
10/27/2020   Northeast     Caribbean                   99.57%           26.56%                 66.67%
                           Connecticut
10/27/2020 Northeast       Valley                      75.22%           56.00%                  8.00%

10/27/2020 Northeast       Greater Boston              93.70%           91.19%                 92.18%

10/27/2020 Northeast       Long Island                 97.15%           80.56%                  5.75%
10/27/2020 Northeast       New York                    94.94%           19.35%                 98.24%

                           Northern New
10/27/2020 Northeast       England                     54.29%           66.67%                  1.99%

                           Northern New
10/27/2020 Northeast       Jersey                      97.50%           99.96%                  0.62%
10/27/2020 Northeast       Triboro                     95.52%           32.00%                 86.55%

10/27/2020 Northeast       Westchester                 70.43%           83.33%                 81.25%
10/27/2020 Pacific         Bay-Valley                  99.08%           51.72%                 94.31%
10/27/2020 Pacific         Honolulu                    96.42%           91.30%                 97.00%

10/27/2020 Pacific         Los Angeles                 99.22%           16.73%                 73.44%

10/27/2020 Pacific         Sacramento                  97.93%           42.86%                 34.68%
10/27/2020 Pacific         San Diego                   99.12%           10.86%                 98.04%

10/27/2020 Pacific         San Francisco               99.33%           84.62%                 96.40%
10/27/2020 Pacific         Santa Ana                   99.14%           24.60%                 96.47%

10/27/2020   Pacific       Sierra Coastal              98.72%           98.55%                 93.36%
10/27/2020   Southern      Alabama                     50.94%           42.86%                  4.10%
10/27/2020   Southern      Arkansas                    66.02%           80.00%                  1.52%
10/27/2020   Southern      Dallas                      85.19%           61.54%                  0.87%
          Case 1:20-cv-02262-EGS Document 92-3 Filed 11/02/20 Page 9 of 19


                                                                 Processing
                                                Processing       Score:          Processing Score:
                                                Score: Inbound Outbound          Outbound Non-Ballot
Date       Area              District           Ballot           Ballot          Election Mail
10/27/2020 Southern          Ft. Worth                    73.74%          27.45%                   2.52%

10/27/2020   Southern        Gulf Atlantic               84.80%          15.22%                  87.21%
10/27/2020   Southern        Houston                     74.95%          70.00%                   9.33%
10/27/2020   Southern        Louisiana                   63.58%          79.17%                  11.76%
10/27/2020   Southern        Mississippi                 84.05%         100.00%                   3.60%
10/27/2020   Southern        Oklahoma                    60.34%          27.27%                   4.62%
10/27/2020   Southern        Rio Grande                  84.47%          46.77%                   5.75%

10/27/2020   Southern        South Florida               94.50%          83.56%                  95.13%
10/27/2020   Southern        Suncoast                    97.13%          90.93%                   8.59%
10/27/2020   Western         Alaska                      81.25%          20.00%                  49.43%
10/27/2020   Western         Arizona                     98.35%          18.71%                  46.27%

10/27/2020 Western           Central Plains              95.62%          52.94%                  96.92%
                             Colorado/Wyomi
10/27/2020 Western           ng                          77.13%           1.31%                   1.67%
10/27/2020 Western           Dakotas                     92.66%          20.00%                   2.77%
10/27/2020 Western           Hawkeye                     97.70%          72.73%                   0.09%

10/27/2020 Western           Mid-Americas                95.02%          44.44%                   0.08%

10/27/2020 Western           Nevada Sierra               97.69%          25.00%                  33.07%
10/27/2020 Western           Northland                   95.48%          86.87%                  82.92%
10/27/2020 Western           Portland                    97.79%           6.44%                  44.35%

10/27/2020   Western         Salt Lake City              88.99%           8.16%                  47.13%
10/27/2020   Western         Seattle                     98.09%           6.57%                  28.47%
10/28/2020   Capital Metro   Atlanta                     94.96%           4.16%                  21.67%
10/28/2020   Capital Metro   Baltimore                   94.20%          54.76%                   2.42%
10/28/2020   Capital Metro   Capital                     96.45%           8.42%                  41.99%
                             Greater S
10/28/2020 Capital Metro     Carolina                    91.00%            8.00%                  6.77%

10/28/2020 Capital Metro     Greensboro                  90.91%          66.22%                  97.46%

10/28/2020 Capital Metro     Mid-Carolinas               90.06%          56.97%                  12.68%

10/28/2020 Capital Metro     Norther Virginia            97.00%          23.75%                  28.57%
10/28/2020 Capital Metro     Richmond                    96.90%           3.33%                   6.40%

10/28/2020 Eastern           Appalachian                 88.78%          35.29%                  22.64%
          Case 1:20-cv-02262-EGS Document 92-3 Filed 11/02/20 Page 10 of 19


                                                                Processing
                                              Processing        Score:           Processing Score:
                                              Score: Inbound    Outbound         Outbound Non-Ballot
Date         Area          District           Ballot            Ballot           Election Mail

                           Central
10/28/2020 Eastern         Pennsylvania                83.28%           16.46%                 82.01%

10/28/2020 Eastern         Kentuckiana                 59.84%           46.15%                 28.32%

10/28/2020 Eastern         Norther Ohio                97.62%           20.66%                  1.41%

10/28/2020 Eastern         Ohio Valley                 97.96%           25.20%                 87.64%
                           Philadelphia
10/28/2020 Eastern         Metropo                     96.70%           43.22%                  1.55%

10/28/2020 Eastern         South Jersey                97.45%           98.26%                  0.23%
10/28/2020 Eastern         Tennessee                   94.07%           58.33%                  7.38%
                           Western New
10/28/2020 Eastern         York                        98.53%            6.67%                  1.15%

                           Western
10/28/2020 Eastern         Pennsylvania                98.52%           97.67%                 23.53%

10/28/2020   Great Lakes   Central Illinois            96.11%            3.06%                 76.12%
10/28/2020   Great Lakes   Chicago                     95.89%           66.67%                 42.79%
10/28/2020   Great Lakes   Detroit                     78.90%           64.58%                 99.89%
10/28/2020   Great Lakes   Gateway                     95.68%           56.04%                 39.59%

10/28/2020 Great Lakes     Greater Indiana             86.22%           74.67%                 92.01%

10/28/2020   Great Lakes   Greater Michigan            95.50%            1.82%                 44.24%
10/28/2020   Great Lakes   Lakeland                    92.83%           14.58%                 69.50%
10/28/2020   Northeast     Albany                      98.31%           66.67%                  2.20%
10/28/2020   Northeast     Caribbean                   99.50% Null%                             0.00%
                           Connecticut
10/28/2020 Northeast       Valley                      98.12%           41.18%                 71.99%

10/28/2020 Northeast       Greater Boston              97.73%           27.42%                 31.40%

10/28/2020 Northeast       Long Island                 99.00%          100.00%                 22.22%
10/28/2020 Northeast       New York                    97.35%           83.33%                 19.15%

                           Northern New
10/28/2020 Northeast       England                     82.19%            3.92%                  7.62%
          Case 1:20-cv-02262-EGS Document 92-3 Filed 11/02/20 Page 11 of 19


                                                           Processing
                                         Processing        Score:           Processing Score:
                                         Score: Inbound    Outbound         Outbound Non-Ballot
Date         Area       District         Ballot            Ballot           Election Mail

                        Northern New
10/28/2020 Northeast    Jersey                    97.28%           99.35%                  0.65%
10/28/2020 Northeast    Triboro                   88.14%           90.91%                  3.67%

10/28/2020 Northeast    Westchester               97.89%           25.00%                 17.41%
10/28/2020 Pacific      Bay-Valley                99.19%           12.50%                 93.59%
10/28/2020 Pacific      Honolulu                  98.96%           50.00%                 92.73%

10/28/2020 Pacific      Los Angeles               98.87%           16.43%                 81.18%

10/28/2020 Pacific      Sacramento                99.33%           85.85%                 47.05%
10/28/2020 Pacific      San Diego                 99.32%           99.88%                 98.44%

10/28/2020 Pacific      San Francisco             98.90%            0.00%                 98.58%
10/28/2020 Pacific      Santa Ana                 99.66%           99.15%                 93.39%

10/28/2020   Pacific    Sierra Coastal            98.83%           99.11%                 98.93%
10/28/2020   Southern   Alabama                   71.13%           18.75%                 10.28%
10/28/2020   Southern   Arkansas                  94.68%            0.00%                 75.00%
10/28/2020   Southern   Dallas                    93.87%            6.90%                 44.74%
10/28/2020   Southern   Ft. Worth                 95.12%            0.00%                 11.24%

10/28/2020   Southern   Gulf Atlantic             93.99%           16.06%                 97.16%
10/28/2020   Southern   Houston                   95.05%           14.29%                 45.95%
10/28/2020   Southern   Louisiana                 66.29%          100.00%                 41.67%
10/28/2020   Southern   Mississippi               91.34%           50.00%                  0.00%
10/28/2020   Southern   Oklahoma                  63.46%           50.00%                 19.44%
10/28/2020   Southern   Rio Grande                91.65%            4.23%                 11.92%

10/28/2020   Southern   South Florida             95.03%           24.49%                 97.48%
10/28/2020   Southern   Suncoast                  96.43%           89.56%                 90.30%
10/28/2020   Western    Alaska                    93.76%           50.00%                 99.89%
10/28/2020   Western    Arizona                   98.07%           88.64%                  1.14%

10/28/2020 Western      Central Plains            96.48%           17.65%                 51.56%
                        Colorado/Wyomi
10/28/2020 Western      ng                        78.81%            0.39%                 44.49%
10/28/2020 Western      Dakotas                   96.60%            4.55%                 74.35%
10/28/2020 Western      Hawkeye                   98.47%           40.00%                  0.28%

10/28/2020 Western      Mid-Americas              95.61%           69.23%                  3.60%
          Case 1:20-cv-02262-EGS Document 92-3 Filed 11/02/20 Page 12 of 19


                                                                  Processing
                                                Processing        Score:           Processing Score:
                                                Score: Inbound    Outbound         Outbound Non-Ballot
Date         Area            District           Ballot            Ballot           Election Mail

10/28/2020 Western           Nevada Sierra               98.03%           18.27%                 64.10%
10/28/2020 Western           Northland                   97.08%            0.36%                 62.48%
10/28/2020 Western           Portland                    98.12%           15.09%                 69.85%

10/28/2020   Western         Salt Lake City              98.09%           97.60%                 48.39%
10/28/2020   Western         Seattle                     98.25%            0.62%                 32.62%
10/29/2020   Capital Metro   Atlanta                     93.13%            2.24%                 10.30%
10/29/2020   Capital Metro   Baltimore                   95.64%           46.05%                 11.38%
10/29/2020   Capital Metro   Capital                     94.93%           36.26%                 87.25%
                             Greater S
10/29/2020 Capital Metro     Carolina                    77.55%           64.58%                 24.38%

10/29/2020 Capital Metro     Greensboro                  89.14%           89.00%                 79.06%

10/29/2020 Capital Metro     Mid-Carolinas               84.36%           14.83%                 86.16%

10/29/2020 Capital Metro     Norther Virginia            95.13%           20.66%                 82.52%
10/29/2020 Capital Metro     Richmond                    93.69%           83.87%                 18.86%

10/29/2020 Eastern           Appalachian                 89.51%           79.17%                 69.77%

                             Central
10/29/2020 Eastern           Pennsylvania                69.24%           48.78%                 25.53%

10/29/2020 Eastern           Kentuckiana                 83.41%           23.19%                 77.02%

10/29/2020 Eastern           Norther Ohio                86.08%           86.69%                  0.71%

10/29/2020 Eastern           Ohio Valley                 95.50%           95.45%                 86.78%
                             Philadelphia
10/29/2020 Eastern           Metropo                     90.95%           99.20%                  0.03%

10/29/2020 Eastern           South Jersey                95.45%           99.71%                  0.13%
10/29/2020 Eastern           Tennessee                   96.44%           23.70%                 61.71%
                             Western New
10/29/2020 Eastern           York                        96.68%           66.67%                 99.11%

                             Western
10/29/2020 Eastern           Pennsylvania                97.25%           99.41%                 96.77%

10/29/2020 Great Lakes       Central Illinois            96.84%           98.94%                 78.83%
10/29/2020 Great Lakes       Chicago                     95.26%           80.65%                 85.81%
          Case 1:20-cv-02262-EGS Document 92-3 Filed 11/02/20 Page 13 of 19


                                                               Processing
                                              Processing       Score:          Processing Score:
                                              Score: Inbound Outbound          Outbound Non-Ballot
Date       Area            District           Ballot           Ballot          Election Mail
10/29/2020 Great Lakes     Detroit                      76.28%          95.88%                 99.83%
10/29/2020 Great Lakes     Gateway                      93.16%          60.45%                 61.94%

10/29/2020 Great Lakes     Greater Indiana             83.24%          75.81%                 83.92%

10/29/2020   Great Lakes   Greater Michigan            89.16%          97.59%                 27.50%
10/29/2020   Great Lakes   Lakeland                    93.67%          90.32%                 94.14%
10/29/2020   Northeast     Albany                      96.88%          78.57%                 84.02%
10/29/2020   Northeast     Caribbean                   99.78%                                 80.00%
                           Connecticut
10/29/2020 Northeast       Valley                      95.48%          42.55%                 64.03%

10/29/2020 Northeast       Greater Boston              92.46%          22.61%                 52.05%

10/29/2020 Northeast       Long Island                 96.99%          95.65%                 60.18%
10/29/2020 Northeast       New York                    97.08%          79.41%                 87.64%

                           Northern New
10/29/2020 Northeast       England                     80.88%          64.71%                 26.33%

                           Northern New
10/29/2020 Northeast       Jersey                      97.54%          86.33%                 49.37%
10/29/2020 Northeast       Triboro                     92.35%          92.00%                 96.05%

10/29/2020 Northeast       Westchester                 95.90%          82.61%                 96.67%
10/29/2020 Pacific         Bay-Valley                  98.46%          59.46%                 99.39%
10/29/2020 Pacific         Honolulu                    91.48%          64.52%                 95.80%

10/29/2020 Pacific         Los Angeles                 98.35%          54.35%                 62.23%

10/29/2020 Pacific         Sacramento                  98.56%          97.04%                 93.15%
10/29/2020 Pacific         San Diego                   99.32%          98.53%                 25.16%

10/29/2020 Pacific         San Francisco               98.87%          65.79%                 98.89%
10/29/2020 Pacific         Santa Ana                   98.58%          99.23%                 54.06%

10/29/2020   Pacific       Sierra Coastal              98.56%          35.00%                 90.66%
10/29/2020   Southern      Alabama                     88.80%          69.05%                  6.55%
10/29/2020   Southern      Arkansas                    97.68%          85.71%                 83.33%
10/29/2020   Southern      Dallas                      95.32%          60.61%                 35.25%
10/29/2020   Southern      Ft. Worth                   94.33%          99.34%                 95.87%

10/29/2020 Southern        Gulf Atlantic               95.80%          34.65%                 93.71%
          Case 1:20-cv-02262-EGS Document 92-3 Filed 11/02/20 Page 14 of 19


                                                                 Processing
                                                Processing       Score:          Processing Score:
                                                Score: Inbound Outbound          Outbound Non-Ballot
Date         Area            District           Ballot           Ballot          Election Mail
10/29/2020   Southern        Houston                      96.32%          85.45%                 31.78%
10/29/2020   Southern        Louisiana                    92.70%          90.91%                 93.87%
10/29/2020   Southern        Mississippi                  93.35%          80.00%                 23.88%
10/29/2020   Southern        Oklahoma                     80.27%          75.00%                 85.71%
10/29/2020   Southern        Rio Grande                   94.17%          90.63%                 63.33%

10/29/2020   Southern        South Florida               96.10%          62.86%                 97.00%
10/29/2020   Southern        Suncoast                    97.94%          26.09%                 76.43%
10/29/2020   Western         Alaska                      83.16%          80.00%                 99.80%
10/29/2020   Western         Arizona                     98.42%          88.29%                 38.56%

10/29/2020 Western           Central Plains              93.88%          29.82%                 55.99%
                             Colorado/Wyomi
10/29/2020 Western           ng                          70.09%          54.09%                 69.21%
10/29/2020 Western           Dakotas                     97.53%          35.48%                 96.23%
10/29/2020 Western           Hawkeye                     97.64%          60.00%                 31.61%

10/29/2020 Western           Mid-Americas                95.06%          70.00%                 16.42%

10/29/2020 Western           Nevada Sierra               98.15%          25.83%                 99.12%
10/29/2020 Western           Northland                   84.12%          45.45%                 52.60%
10/29/2020 Western           Portland                    97.46%          26.92%                 84.25%

10/29/2020   Western         Salt Lake City              97.61%          98.57%                 94.83%
10/29/2020   Western         Seattle                     98.11%          11.82%                 86.97%
10/30/2020   Capital Metro   Atlanta                     78.33%           4.26%                 61.69%
10/30/2020   Capital Metro   Baltimore                   90.86%           3.37%                 18.36%
10/30/2020   Capital Metro   Capital                     92.52%          25.00%                 96.45%
                             Greater S
10/30/2020 Capital Metro     Carolina                    82.09%          19.75%                 59.02%

10/30/2020 Capital Metro     Greensboro                  80.95%           0.82%                 88.41%

10/30/2020 Capital Metro     Mid-Carolinas               77.34%          17.91%                 34.78%

10/30/2020 Capital Metro     Norther Virginia            91.78%          88.24%                 94.55%
10/30/2020 Capital Metro     Richmond                    90.90%          89.74%                 79.00%

10/30/2020 Eastern           Appalachian                 89.79%          21.05%                 96.51%

                             Central
10/30/2020 Eastern           Pennsylvania                65.94%          12.51%                 49.74%
          Case 1:20-cv-02262-EGS Document 92-3 Filed 11/02/20 Page 15 of 19


                                                                Processing
                                              Processing        Score:           Processing Score:
                                              Score: Inbound    Outbound         Outbound Non-Ballot
Date         Area          District           Ballot            Ballot           Election Mail

10/30/2020 Eastern         Kentuckiana                 72.27%           70.00%                 69.17%

10/30/2020 Eastern         Norther Ohio                94.97%           24.57%                 22.82%

10/30/2020 Eastern         Ohio Valley                 93.76%           29.22%                 77.37%
                           Philadelphia
10/30/2020 Eastern         Metropo                     87.10%           98.84%                 13.49%

10/30/2020 Eastern         South Jersey                92.48%           34.47%                 39.91%
10/30/2020 Eastern         Tennessee                   91.53%           79.37%                 74.57%
                           Western New
10/30/2020 Eastern         York                        97.07%          100.00%                 37.04%

                           Western
10/30/2020 Eastern         Pennsylvania                90.81%           99.21%                 98.71%

10/30/2020   Great Lakes   Central Illinois            88.48%           73.70%                 42.18%
10/30/2020   Great Lakes   Chicago                     91.47%           88.89%                 69.17%
10/30/2020   Great Lakes   Detroit                     77.16%           78.69%                  9.50%
10/30/2020   Great Lakes   Gateway                     89.99%           93.26%                 41.82%

10/30/2020 Great Lakes     Greater Indiana             61.04%           22.22%                 93.78%

10/30/2020   Great Lakes   Greater Michigan            86.12%           97.31%                 72.04%
10/30/2020   Great Lakes   Lakeland                    86.81%           73.68%                 78.36%
10/30/2020   Northeast     Albany                      95.97%           88.00%                 26.20%
10/30/2020   Northeast     Caribbean                   98.70%           85.71%                 99.38%
                           Connecticut
10/30/2020 Northeast       Valley                      91.29%           85.00%                 69.66%

10/30/2020 Northeast       Greater Boston              93.56%           79.07%                 99.32%

10/30/2020 Northeast       Long Island                 94.47%          100.00%                 46.15%
10/30/2020 Northeast       New York                    93.84%           94.59%                 99.07%

                           Northern New
10/30/2020 Northeast       England                     73.10%           44.00%                 96.93%

                           Northern New
10/30/2020 Northeast       Jersey                      97.36%           95.66%                 99.46%
10/30/2020 Northeast       Triboro                     89.63%           70.37%                 96.77%
          Case 1:20-cv-02262-EGS Document 92-3 Filed 11/02/20 Page 16 of 19


                                                           Processing
                                         Processing        Score:           Processing Score:
                                         Score: Inbound    Outbound         Outbound Non-Ballot
Date         Area       District         Ballot            Ballot           Election Mail

10/30/2020 Northeast    Westchester               95.45%           78.57%                 93.33%
10/30/2020 Pacific      Bay-Valley                98.29%           90.54%                 97.02%
10/30/2020 Pacific      Honolulu                  92.43%           95.00%                 96.88%

10/30/2020 Pacific      Los Angeles               98.69%           92.23%                 48.44%

10/30/2020 Pacific      Sacramento                98.26%           31.58%                 88.71%
10/30/2020 Pacific      San Diego                 97.99%           99.19%                 95.23%

10/30/2020 Pacific      San Francisco             96.32%           97.14%                 98.01%
10/30/2020 Pacific      Santa Ana                 98.73%           98.33%                 80.77%

10/30/2020   Pacific    Sierra Coastal            97.97%           42.62%                 88.67%
10/30/2020   Southern   Alabama                   75.47%           18.75%                 87.51%
10/30/2020   Southern   Arkansas                  92.49%           85.71%                 99.04%
10/30/2020   Southern   Dallas                    89.18%           89.47%                 84.08%
10/30/2020   Southern   Ft. Worth                 79.97%           77.27%                 99.83%

10/30/2020   Southern   Gulf Atlantic             85.18%           37.35%                 60.48%
10/30/2020   Southern   Houston                   86.64%           35.56%                 84.69%
10/30/2020   Southern   Louisiana                 84.15%           70.00%                 34.18%
10/30/2020   Southern   Mississippi               74.44%           75.00%                 83.73%
10/30/2020   Southern   Oklahoma                  63.98%           90.91%                 97.86%
10/30/2020   Southern   Rio Grande                81.78%           84.38%                 92.07%

10/30/2020   Southern   South Florida             88.52%           63.64%                 94.85%
10/30/2020   Southern   Suncoast                  93.71%           89.86%                 71.72%
10/30/2020   Western    Alaska                    90.92%           38.46%                 76.99%
10/30/2020   Western    Arizona                   91.66%           90.04%                 99.25%

10/30/2020 Western      Central Plains            93.68%           70.27%                 88.70%
                        Colorado/Wyomi
10/30/2020 Western      ng                        59.16%           92.47%                 16.17%
10/30/2020 Western      Dakotas                   94.26%           84.00%                 92.88%
10/30/2020 Western      Hawkeye                   95.09%           96.15%                 86.58%

10/30/2020 Western      Mid-Americas              90.66%           95.16%                 63.69%

10/30/2020 Western      Nevada Sierra             97.77%           32.09%                 91.11%
10/30/2020 Western      Northland                 93.00%           39.47%                 80.42%
10/30/2020 Western      Portland                  95.45%           77.42%                 80.75%
          Case 1:20-cv-02262-EGS Document 92-3 Filed 11/02/20 Page 17 of 19


                                                                  Processing
                                                Processing        Score:           Processing Score:
                                                Score: Inbound    Outbound         Outbound Non-Ballot
Date         Area            District           Ballot            Ballot           Election Mail

10/30/2020   Western         Salt Lake City              98.62%           86.01%                 92.71%
10/30/2020   Western         Seattle                     94.61%           35.05%                 98.78%
10/31/2020   Capital Metro   Atlanta                     58.07%            1.28%                 45.49%
10/31/2020   Capital Metro   Baltimore                   89.59%            5.77%                 75.61%
10/31/2020   Capital Metro   Capital                     91.86%           38.24%                 90.12%
                             Greater S
10/31/2020 Capital Metro     Carolina                    77.54%           41.67%                 59.00%

10/31/2020 Capital Metro     Greensboro                  78.26%            0.78%                 86.42%

10/31/2020 Capital Metro     Mid-Carolinas               76.45%           72.00%                 46.77%

10/31/2020 Capital Metro     Norther Virginia            76.78%           57.14%                 85.53%
10/31/2020 Capital Metro     Richmond                    85.00%           15.06%                 95.19%

10/31/2020 Eastern           Appalachian                 83.24%           85.00%                 85.18%

                             Central
10/31/2020 Eastern           Pennsylvania                56.61%            8.00%                 39.27%

10/31/2020 Eastern           Kentuckiana                 68.39%           80.00%                 97.01%

10/31/2020 Eastern           Norther Ohio                92.39%           10.23%                 64.42%

10/31/2020 Eastern           Ohio Valley                 94.38%           58.62%                 96.23%
                             Philadelphia
10/31/2020 Eastern           Metropo                     78.01%           63.83%                  6.98%

10/31/2020 Eastern           South Jersey                92.40%           98.23%                 13.13%
10/31/2020 Eastern           Tennessee                   84.73%           54.05%                 97.34%
                             Western New
10/31/2020 Eastern           York                        92.93%          100.00%                 80.79%

                             Western
10/31/2020 Eastern           Pennsylvania                90.81%           96.44%                 95.15%

10/31/2020   Great Lakes     Central Illinois            90.06%            1.37%                 87.10%
10/31/2020   Great Lakes     Chicago                     88.61%           97.14%                 90.33%
10/31/2020   Great Lakes     Detroit                     78.00%           63.64%                  4.38%
10/31/2020   Great Lakes     Gateway                     87.27%           19.35%                 98.12%

10/31/2020 Great Lakes       Greater Indiana             57.30%           78.05%                 90.85%
          Case 1:20-cv-02262-EGS Document 92-3 Filed 11/02/20 Page 18 of 19


                                                                Processing
                                              Processing        Score:           Processing Score:
                                              Score: Inbound    Outbound         Outbound Non-Ballot
Date         Area          District           Ballot            Ballot           Election Mail

10/31/2020   Great Lakes   Greater Michigan            69.18%           77.88%                 85.72%
10/31/2020   Great Lakes   Lakeland                    75.32%           71.43%                 74.02%
10/31/2020   Northeast     Albany                      94.96%            8.33%                 95.11%
10/31/2020   Northeast     Caribbean                   97.96%          100.00%                 99.25%
                           Connecticut
10/31/2020 Northeast       Valley                      92.06%           63.64%                 54.09%

10/31/2020 Northeast       Greater Boston              90.89%           48.00%                 79.53%

10/31/2020 Northeast       Long Island                 97.12%            8.93%                 33.70%
10/31/2020 Northeast       New York                    91.08%           70.59%                 96.26%

                           Northern New
10/31/2020 Northeast       England                     63.13%           11.76%                 86.02%

                           Northern New
10/31/2020 Northeast       Jersey                      94.19%           95.41%                 98.82%
10/31/2020 Northeast       Triboro                     87.63%           78.13%                 97.29%

10/31/2020 Northeast       Westchester                 94.64%           24.14%                 90.77%
10/31/2020 Pacific         Bay-Valley                  97.86%           72.22%                 97.69%
10/31/2020 Pacific         Honolulu                    85.13%           95.83%                 83.75%

10/31/2020 Pacific         Los Angeles                 98.38%           70.59%                 28.62%

10/31/2020 Pacific         Sacramento                  97.09%           18.75%                 94.27%
10/31/2020 Pacific         San Diego                   98.11%           98.58%                 90.52%

10/31/2020 Pacific         San Francisco               96.03%           85.71%                 98.74%
10/31/2020 Pacific         Santa Ana                   98.89%           99.57%                 90.45%

10/31/2020   Pacific       Sierra Coastal              97.64%           37.50%                 66.86%
10/31/2020   Southern      Alabama                     66.35%           12.86%                 88.07%
10/31/2020   Southern      Arkansas                    85.92%           33.33%                 98.58%
10/31/2020   Southern      Dallas                      87.37%           14.58%                 53.75%
10/31/2020   Southern      Ft. Worth                   85.24%           64.52%                 62.96%

10/31/2020   Southern      Gulf Atlantic               83.75%           62.07%                 47.27%
10/31/2020   Southern      Houston                     80.77%           14.93%                 61.92%
10/31/2020   Southern      Louisiana                   61.66%           35.71%                 73.80%
10/31/2020   Southern      Mississippi                 63.54%            0.00%                 98.14%
10/31/2020   Southern      Oklahoma                    73.60%           17.39%                 98.97%
         Case 1:20-cv-02262-EGS Document 92-3 Filed 11/02/20 Page 19 of 19


                                                          Processing
                                         Processing       Score:          Processing Score:
                                         Score: Inbound Outbound          Outbound Non-Ballot
Date       Area         District         Ballot           Ballot          Election Mail
10/31/2020 Southern     Rio Grande                 83.13%          63.64%                 81.12%

10/31/2020   Southern   South Florida             84.75%          80.65%                 92.23%
10/31/2020   Southern   Suncoast                  92.66%          16.79%                 78.45%
10/31/2020   Western    Alaska                    92.13%           0.00%                 90.61%
10/31/2020   Western    Arizona                   89.05%          61.13%                 91.69%

10/31/2020 Western      Central Plains            88.85%          31.58%                 91.72%
                        Colorado/Wyomi
10/31/2020 Western      ng                        41.23%           8.88%                 15.42%
10/31/2020 Western      Dakotas                   89.77%          58.33%                 86.09%
10/31/2020 Western      Hawkeye                   94.26%          75.00%                 79.27%

10/31/2020 Western      Mid-Americas              79.93%          63.16%                 90.64%

10/31/2020 Western      Nevada Sierra             94.59%          25.81%                 96.26%
10/31/2020 Western      Northland                 78.98%          17.65%                 80.68%
10/31/2020 Western      Portland                  92.47%          39.53%                 88.09%

10/31/2020 Western      Salt Lake City            95.20%          19.44%                 95.26%
10/31/2020 Western      Seattle                   94.66%          12.90%                 89.15%
